NUMBERS 13-03-474-CR & 13-03-475-CR

COURT OF APPEALS

THIRTEENTH DISTRICT OF TEXAS

CORPUS CHRISTI - EDINBURG 
                                                                                                                      

ROOSEVELT GORDON,                                                             Appellant,

v.

THE STATE OF TEXAS,                                                             Appellee.
                                                                                                                                      

On appeal from the 130th District Court of Matagorda County, Texas.
                                                                                                                      

MEMORANDUM OPINION

Before Justices Yañez, Rodriguez, and Garza
Memorandum Opinion by Justice Yañez


 
            Pursuant to a plea agreement, appellant, Roosevelt Gordon, pleaded guilty in cause
number 13-03-00474
 to delivery of less than one gram of a controlled substance.
  In
accordance with the plea agreement, the trial court assessed punishment at ten years
imprisonment, suspended the order of confinement, and placed him on community
supervision for ten years.  Also, pursuant to a plea agreement, appellant pleaded guilty in
cause number 13-03-00475
 to delivery of less than one gram of a controlled substance.
 
The trial court deferred adjudication and, in accordance with the plea agreement, placed
appellant on deferred adjudication community supervision for a term of ten years to be
served concurrently with cause number 13-03-00474. 
          The State subsequently filed a motion in each cause to revoke appellant’s
community supervision, and to adjudicate in cause number 13-03-00475.  After hearing the
motions and evidence presented, the trial court found that appellant had violated his
community supervision, revoked appellant’s community supervision in both causes,
adjudicated him guilty in cause number 13-03-00475, and sentenced him to ten years
imprisonment for both offenses.  The record contains the trial court’s certification that this
case is not a plea-bargain case and the defendant has the right of appeal.  See Tex. R.
App. P. 25.2(a)(2).
A.  Anders Brief
          Appellant’s attorney has filed a brief with this Court asserting there is no basis for
appeal.  See Anders v. California, 386 U.S. 738 (1967).  According to the brief, counsel
has reviewed the clerk’s record and reporter’s record and has concluded that appellant’s
appeal is frivolous and without merit.  See id.  The brief meets the requirements of Anders
as it presents a professional evaluation showing why there are no arguable grounds for
advancing an appeal.  See Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim. App.
1991).  In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. 1978),
counsel has carefully discussed why, under controlling authority, there are no errors in the
trial court’s judgment.  In the brief, appellant’s counsel states that he has informed
appellant of his right to review the appellate record and to file a pro se brief.  No such brief
has been filed.
          Upon receiving a “frivolous appeal” brief, the appellate courts must conduct “a full
examination of all the proceedings to decide whether the case is wholly frivolous.”  Penson
v. Ohio, 488 U.S. 75, 80 (1988); see Garza v. State, 126 S.W.3d 312, 313 (Tex.
App.–Corpus Christi 2004, no pet.).  We have carefully reviewed the appellate record and
counsel’s brief.  We find nothing in the record that might arguably support this appeal.  We
agree with appellant’s counsel that the appeal is wholly frivolous and without merit.
          The trial court’s judgment is affirmed.
B.  Motion to Withdraw
          Additionally, counsel has requested to withdraw from further representation of
appellant on this appeal.  An appellate court may grant counsel's motion to withdraw filed
in connection with an Anders brief.  Moore v. State, 466 S.W.2d 289, 291 n.1 (Tex. Crim.
App. 1971); see Stafford, 813 S.W.2d at 511.  We grant counsel's motion to withdraw and
order him to notify appellant of the disposition of his appeal and of the availability of
discretionary review.  See Ex parte Wilson, 956 S.W.2d 25, 27 (Tex. Crim. App. 1997) (per
curiam).

                                                                                                                      
                                                               LINDA REYNA YAÑEZ
                                                                           Justice



Do not publish.  Tex. R. App. P. 47.2(b).

Memorandum opinion delivered and filed this the
5th day of August, 2004.